Citation Nr: 1519628
Decision Date: 05/07/15	Archive Date: 07/07/15

DOCKET NO. 13-30 899      DATE  MAY 07 2015

On appeal from the Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUES

1. Entitlement to higher initial ratings for the disabling components of the Veteran's degenerative changes and stenosis of the lumbar spine: currently assigned a 20 percent rating from July 9, 2001, to February 10, 2011, and a 40 percent rating from February 11, 2011, for functional impairment of the spine; a 20 percent rating from February 11, 2010, for radiculopathy involving the right lower extremity; and a 10 percent rating from February 11, 2010, and a 20 percent rating from December 29, 2011, for radiculopathy involving the left lower extremity.

2. Entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected low back disability with bilateral radiculopathy during the period of the claim prior to February 11, 2010.

REPRESENTATION

Appellant represented by: Patricia Glazek, Esquire

ATTORNEY FOR THE BOARD 

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from August 1953 to April 1958 and November 1961 to December 1963.

This appeal comes before the Board of Veterans' Appeals (Board) from a decision of March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In February 2011, the Board remanded issues of service connection for bilateral lower extremity pain, bilateral lower extremity claudication, and brain seizures. In December 2012, the Veteran withdrew his appeal with respect to these issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

REMAND

The Veteran contends that a TDIU based on his service-connected low back disability with bilateral radiculopathy should be granted from July 9, 2001, the effective date of the grant of service connection for the low back disability. The Board has jurisdiction over the Veteran's TDIU claim because it is based on the disabilities at issue in this appeal. See VAOGCPREC 6-96. However, the Veteran has not been provided a supplemental statement of the case addressing the TDIU component of his claim. This should be done before the Board decides the appeal.

-2-

Moreover, more recent VA outpatient records pertinent to the rating issues on appeal appear to be available. Therefore, further development to obtain those records is in order.

Accordingly, this case is REMANDED to the RO for the following action:

1. The RO should undertake appropriate development to obtain outstanding records pertinent to the Veteran's claims, to include more recent VA outpatient records.

2. Then, the RO should readjudicate the issues on appeal, to include entitlement to a TDIU. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket. It must also must be handled in an expeditious manner by the RO. See 38 U.S.C.A. §§ 5109B,7112 (West 2014).

Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

-3-

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

-4-



